        Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 1 of 35



                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 JOSHUA McGIBONEY,
                                               Case No. 1:18-cv-00529-BLW
                      Plaintiff,
                                               INITIAL REVIEW ORDER BY
        v.                                     SCREENING JUDGE

 CORIZON; IDAHO DEPARTMENT
 OF CORRECTION; IDAHO BOARD
 OF CORRECTION; KEITH YORDY;
 REBEKA HAGGARD; JEFF ZMUDA;
 HENRY ATENCIO; DEBBIE FIELD;
 CINDY WILSON; DAVID
 McCLUSKY; RONA SIEGERT;
 COLIN BROWN; MURRAY YOUNG;
 RON SUTHERLIN; MATTHEW
 SWEETZER; POVAR TRIPPER;
 AARON HOFER; and DOES I-X,

                      Defendants.


       The Clerk of Court conditionally filed Plaintiff Joshua McGiboney’s Complaint as

a result of Plaintiff’s status as an inmate and in forma pauperis request. The Court now

reviews the Complaint to determine whether it or any of the claims contained therein

should be summarily dismissed under 28 U.S.C. §§ 1915 and 1915A. Having reviewed

the record, and otherwise being fully informed, the Court enters the following Order.

1.     Screening Requirement

       The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity, as well as


INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 2 of 35



complaints filed in forma pauperis, to determine whether summary dismissal is

appropriate. The Court must dismiss a complaint or any portion thereof that states a

frivolous or malicious claim, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§§ 1915(e)(2)(B) & 1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim

for relief under Rule 8 if the factual assertions in the complaint, taken as true, are

insufficient for the reviewing court plausibly “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. In other words, although Rule 8 “does not

require detailed factual allegations, ... it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Id. (internal quotation marks omitted). If the facts

pleaded are “merely consistent with a defendant’s liability,” or if there is an “obvious

alternative explanation” that would not result in liability, the complaint has not stated a

claim for relief that is plausible on its face. Id. at 678, 682 (internal quotation marks

omitted).

3.     Factual Allegations

       Plaintiff is a prisoner in the custody of the Idaho Department of Correction

(“IDOC”) currently incarcerated at the Idaho State Correctional Center (“ISCI”). Plaintiff

INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 3 of 35



has a serious medical condition called arteriovenous malformation (“AVM”), which

disrupts normal blood flow and can be life-threatening. (Compl., Dkt. 2, at 4.) Plaintiff

suffers from severe pain, loss of strength and mobility, and other symptoms caused by

AVM. He also uses a wheelchair.

       Plaintiff states that his AVM worsened to the point that, on January 7, 2016, a

nondefendant medical provider working for Corizon—the private entity providing

medical care to Idaho inmates under contract with the IDOC—told Plaintiff the provider

would discuss the possibility of an MRI with then-Regional Medical Director Dr. Murray

Young. Another provider requested an MRI on April 25, 2016. Four days later, Plaintiff

received notice that Defendant Young had denied the request. (Id. at 4-5.) The next time

Plaintiff attempted to contact Young, in July 2016, Plaintiff was told Dr. Young was no

longer the regional medical director. It is unclear from the Complaint whether Young still

works for Corizon in any capacity. Dr. Rebeka Haggard then became the new Regional

Medical Director for Corizon.

       In September 2016—nine months after the initial recommendation for an MRI—

Defendant Dr. Matthew Sweetzer examined Plaintiff. Dr. Sweetzer said that Plaintiff

needed “imaging to see [the] extent of [his] condition & [a] neuro consult.” (Id.) A

nondefendant nurse then pulled Plaintiff’s wheelchair out of Sweetzer’s office, stating

that Plaintiff’s time was up. Three weeks later, Plaintiff was informed that Dr. Sweetzer

was no longer at the prison and that Plaintiff “must start over again & resubmit kites for

Plaintiff’s issues.” (Id.) Plaintiff claims he was denied medication and an MRI.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 4 of 35



       Plaintiff received an ultrasound on his left leg on October 24, 2016, at St. Luke’s

hospital. The St. Luke’s doctor, Dr. Reada, determined that “additional imaging [was]

needed.” (Id. at 6.) At Plaintiff’s next appointment, with Defendant Povar Tripper in

December 2016, Tripper told Plaintiff that Tripper ordered an MRI and that Plaintiff

would be prescribed medication. Over three months later, Plaintiff had still not had the

MRI. At that point, another provider confirmed that Plaintiff would be given an MRI and

a “follow up with Dr. Ronald Sutherlin.” (Id.) Plaintiff was not given the MRI, nor did

was he evaluated by Dr. Sutherlin.

       On April 13, 2017, Defendant Tripper informed Plaintiff that Defendant Haggard

had once again denied Tripper’s request for an MRI, despite Dr. Reada’s October 2016

recommendation for additional imaging. (Id.) Plaintiff asked Tripper why Plaintiff was

“bouncing ... around” between “lower level” providers instead of seeing a qualified

medical provider. Plaintiff claims that Tripper then “lunged aggressively towards

Plaintiff” and said that, “because Plaintiff filed [a] civil rights suit, he’s done.” (Id.)

       It was not until November 21, 2017, that Plaintiff finally received an MRI. (Id. at

7.) The MRI showed advanced degenerative disc disease and a spinal cord syrinx.

Plaintiff was told that Defendant Haggard and a nondefendant doctor would be notified

immediately of the results of the MRI. However, instead of taking swift action to treat

Plaintiff, Dr. Haggard told Plaintiff she would recommend medical parole “so Plaintiff

could just have his family take him to seek his own treatment.” (Id. at 8.)




INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
          Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 5 of 35



       Defendant Haggard wrote a letter to the parole commission acknowledging that

Plaintiff’s MRI revealed serious problems “requiring prompt surgeries.” (Id. at 9.)

However, Dr. Sutherlin had also submitted a letter, several months earlier, that allegedly

contained inaccurate information; the letter stated Plaintiff’s AVM was “stable with no

recommendations for surgery,” that Plaintiff would not “require any special care,” and

that Plaintiff was “able to perform all activities of daily living.” (Id. at 7, 9.) Dr. Sutherlin

had not evaluated Plaintiff before he wrote this letter. Plaintiff was twice denied medical

parole. (Id. at 7, 10.)

       In late 2017 or early 2018, Plaintiff sustained bleeding pressure sores because the

seat of his wheelchair was “sagging down onto metal bars” and “busting [his] skin open.”

Plaintiff also claims that “IDOC’s restricted policies forced [him] to sit in blood & urine

with open wounds & refuse[d] him access to showers all night & no laundry all week.”

(Id. at 8.) In February 2018, Plaintiff asked for a new wheelchair. Nondefendant medical

providers informed Plaintiff that “new wheelchairs are expensive & must be approved per

policy.” (Id. at 9.) Plaintiff’s request for a new chair was initially denied but later

approved. Plaintiff received his new wheelchair on March 27, 2018; Plaintiff complains

that the new chair is too big, and that Plaintiff is “unable to effectively propel” himself

with it. (Id. at 10.)

       On February 1, 2018, a neurosurgeon “ordered prescription Lyrica, angiogram

files, immediate stint [sic] implant in syrinx, special cord foraminoctomy [sic] surgeries.”

(Id. at 8.) On February 26, 2018, Plaintiff was transported to the hospital for an



INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
         Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 6 of 35



angiogram. The doctor told Corizon that records from previous angiograms were

necessary to review before the surgery, but there was some delay before Corizon

provided the records to the doctor. (Id. at 9.)

       Plaintiff had surgery on March 18, 2018, during which the doctor embolized two

aneurysms. Because Plaintiff was unable to urinate, he was prescribed Urecholine;

however, there was delay in getting this medication, so Plaintiff had to use catheters. (Id.

at 10.) By the time Plaintiff actually received that medication on May 19, 2018—two

months after his surgery—“it was too late and Plaintiff [is] permanently damaged.” (Id. at

11.)

       Ten days after his surgery, Dr. Haggard told Plaintiff that Corizon had denied him

a medical mattress “despite Plaintiff’s bruised, atrophied leg & open pressure sores.” (Id.

at 10-11.) Plaintiff was also told that Corizon was “out of catheters” and that Plaintiff

would have to rinse off his used catheters and re-insert them, exposing him to a risk of

“painful & dangerous kidney infections.” (Id. at 11.) Corizon also had problems keeping

bathing cloths in stock—cloths that Plaintiff used daily. When Corizon was out of such

cloths, Plaintiff had to “sit in human waste until they got some.” (Id. at 8.)

       Plaintiff also complains that his “legal mail is being opened outside his presence

impeding access to courts/counsel.” (Id. at 7.) He asserts that he gave a nondefendant

correctional officer an “earlier draft of this complaint” to place in the mail for him, but

that the complaint was later returned to Plaintiff. Plaintiff states that someone at the




INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
          Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 7 of 35



IDOC “opened the legal mail outside of Plaintiff’s presence & stopped it from going

out.” (Id. at 8.)

       Plaintiff sues the IDOC, the Idaho Board of Correction, and Corizon. He also sues

various individual Defendants, both identified and unidentified.

4.     Section 1983 Claims

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person

acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

To be liable under § 1983, “the defendant must possess a purposeful, a knowing, or

possibly a reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472

(2015). Negligence is not actionable under § 1983, because a negligent act by a public

official is not an abuse of governmental power but merely a “failure to measure up to the

conduct of a reasonable person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       Prison officials and prison medical providers generally are not liable for damages

in their individual capacities under § 1983 unless they personally participated in the

alleged constitutional violations. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see

also Iqbal, 556 U.S. at 677 (“[E]ach Government official, his or her title notwithstanding,

is only liable for his or her own misconduct.”). Section 1983 does not allow for recovery

against an employer or principal simply because an employee or agent committed

misconduct. Taylor, 880 F.2d at 1045. However, “[a] defendant may be held liable as a

supervisor under § 1983 ‘if there exists ... a sufficient causal connection between the

INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
         Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 8 of 35



supervisor’s wrongful conduct and the constitutional violation.’” Starr v. Baca, 652 F.3d

1202, 1207 (9th Cir. 2011) (quoting Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)).

       A plaintiff can establish this causal connection by alleging that a defendant (1)

“set[] in motion a series of acts by others”; (2) “knowingly refus[ed] to terminate a series

of acts by others, which [the supervisor] knew or reasonably should have known would

cause others to inflict a constitutional injury”; (3) failed to act or improperly acted in the

training, supervision, or control of his subordinates”; (4) “acquiesc[ed] in the

constitutional deprivation”; or (5) engag[ed] in “conduct that showed a reckless or callous

indifference to the rights of others.” Id. at 1205-09. A plaintiff may also seek injunctive

relief from officials who have direct responsibility in the area in which the plaintiff seeks

relief. See Rounds v. Or. State Bd. of Higher Educ., 166 F.3d 1032, 1036 (9th Cir. 1999).

       To bring a § 1983 claim against a municipality (local governmental entity) or a

private entity performing a government function—such as Corizon—a plaintiff must

allege that the execution of an official policy or unofficial custom inflicted the injury of

which the plaintiff complains, as required by Monell v. Department of Social Services of

New York, 436 U.S. 658, 694 (1978). See also Tsao v. Desert Palace, Inc., 698 F.3d

1128, 1139 (9th Cir. 2012) (applying Monell to private entities performing a government

function). Under Monell, the requisite elements of a § 1983 claim against a municipality

or private entity performing a state function are the following: (1) the plaintiff was

deprived of a constitutional right; (2) the municipality or entity had a policy or custom;

(3) the policy or custom amounted to deliberate indifference to plaintiff’s constitutional



INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
          Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 9 of 35



right; and (4) the policy or custom was the moving force behind the constitutional

violation. Mabe v. San Bernardino Cnty., 237 F.3d 1101, 1110-11 (9th Cir. 2001).

Further, a municipality or private entity performing a state function “may be held liable

under § 1983 when the individual who committed the constitutional tort was an official

with final policy-making authority or such an official ratified a subordinate’s

unconstitutional decision or action and the basis for it.” Clouthier v. County of Contra

Costa, 591 F.3d 1232, 1250 (9th Cir. 2010), overruled in part on other grounds by

Castro v. Cty. of Los Angeles, 833 F.3d 1060, 1069 (9th Cir. 2016) (en banc).

         An unwritten policy or custom must be so “persistent and widespread” that it

constitutes a “permanent and well settled” practice. Monell, 436 U.S. at 691 (quoting

Adickes v. S.H. Kress & Co., 398 U.S. 144, 167-168 (1970)). “Liability for improper

custom may not be predicated on isolated or sporadic incidents; it must be founded upon

practices of sufficient duration, frequency and consistency that the conduct has become a

traditional method of carrying out policy.” Trevino v. Gates, 99 F.3d 911, 918 (9th Cir.

1996).

         A claim that a supervisor or training official failed to adequately train his or her

subordinates ordinarily requires that, “in light of the duties assigned to specific officers or

employees[,] the need for more or different training [was] so obvious, and the inadequacy

so likely to result in the violation of constitutional rights, that the [supervisor or training

official] can reasonably be said to have been deliberately indifferent to the need.” City of

Canton v. Harris, 489 U.S. 378, 390 (1989). That is, to maintain a failure-to-train claim,



INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
        Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 10 of 35



a plaintiff must allege facts showing a “pattern of violations” that amounts to deliberate

indifference. Connick v. Thompson, 563 U.S. 51, 72 (2011). Likewise, “a failure to

supervise that is sufficiently inadequate may amount to deliberate indifference” that

supports a § 1983 claim, but there generally must be a pattern of violations sufficient to

render the need for further supervision obvious. Dougherty v. City of Covina, 654 F.3d

892, 900 (9th Cir. 2011) (internal quotation marks omitted). That is, if a supervisory or

training official had “knowledge of the unconstitutional conditions” through such a

pattern of violations—including knowledge of the “culpable actions of his

subordinates”—yet failed to act to remedy those conditions, that official can be said to

have acquiesced “in the unconstitutional conduct of his subordinates” such that a causal

connection between the supervisor and the constitutional violation is plausible. Starr,

652 F.3d at 1208.

       A plaintiff cannot simply restate these standards of law in a complaint. Instead, a

plaintiff must provide specific facts supporting the elements of each claim and must

allege facts showing a causal link between each defendant and Plaintiff’s injury or

damage. Alleging “the mere possibility of misconduct” is not enough. Iqbal, 556 U.S. at

679.

       A.     Eighth Amendment Claims

       The Eighth Amendment to the United States Constitution, applicable to the States

through the Fourteenth Amendment, protects prisoners against cruel and unusual

punishment. Although prison conditions may be restrictive—even harsh—without

violating the Eighth Amendment, prison officials are required to provide prisoners with

INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
        Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 11 of 35



adequate food, clothing, shelter, sanitation, medical care, and personal safety. Rhodes v.

Chapman, 452 U.S. 337, 347 (1981); Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir.

1982), abrogated on other grounds by Sandin v. Conner, 515 U.S. 472 (1995).

To state a claim under the Eighth Amendment, prisoners must show that they are

“incarcerated under conditions posing a substantial risk of serious harm,” or that they

have been deprived of “the minimal civilized measure of life’s necessities” as a result of

the defendants’ actions. Farmer v. Brennan, 511 U.S. 825, 834 (1994) (internal quotation

marks omitted). An Eighth Amendment claim requires a plaintiff to satisfy “both an

objective standard—that the deprivation was serious enough to constitute cruel and

unusual punishment—and a subjective standard—deliberate indifference.” Snow v.

McDaniel, 681 F.3d 978, 985 (9th Cir. 2012), overruled in part on other grounds by

Peralta v. Dillard, 744 F.3d 1076 (9th Cir. 2014) (en banc).

       Thus, a prison official may be held liable under the Eighth Amendment for

denying humane conditions of confinement only if the official knows that prisoners face

a substantial risk of harm and disregards that risk by failing to take reasonable measures

to abate it. Farmer, 511 U.S. at 837-45. Prison officials are not liable under the Eighth

Amendment if they lacked subjective knowledge of the risk or if they responded

reasonably to the risk, even if the harm ultimately was not prevented. Id. at 844-45. Mere

negligence on the part of a prison official is not sufficient to establish liability; rather, the

official’s conduct must have been wanton. Id. at 835.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
        Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 12 of 35



       A “severe or prolonged” lack of sanitation can violate the Eighth Amendment.

Anderson v. Cnty. of Kern, 45 F.3d 1310, 1314 (9th Cir. 1995). However, unsanitary

conditions do not give rise to a constitutional violation if they are merely temporary. Id.

at 1315. “Conditions, such as a filthy cell, may ‘be tolerable for a few days and

intolerably cruel for weeks or months.’” Howard v. Adkison, 887 F.2d 134, 137 (8th Cir.

1989) (quoting Hutto v. Finney, 437 U.S. 678, 687 (1978)).

       The Eighth Amendment includes the right to adequate medical care in prison, and

prison officials or prison medical providers can be held liable if their “acts or omissions

[were] sufficiently harmful to evidence deliberate indifference to serious medical needs.”

Estelle v. Gamble, 429 U.S. 97, 106 (1976).

       In the medical context, deliberate indifference can be “manifested by prison

doctors in their response to the prisoner’s needs or by prison guards in intentionally

denying or delaying access to medical care or intentionally interfering with the treatment

once prescribed.” Estelle, 429 U.S. at 104-05 (footnotes omitted). However, medical

malpractice or negligence will not support a cause of action under the Eighth

Amendment, Broughton v. Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (per curiam),

and a delay in medical treatment does not violate the Eighth Amendment unless that

delay causes further harm, McGuckin, 974 F.2d at 1060.

       Non-medical prison personnel generally are entitled to rely on the opinions of

medical professionals with respect to the medical treatment of an inmate. However, if “a

reasonable person would likely determine [the medical treatment] to be inferior,” the fact



INITIAL REVIEW ORDER BY SCREENING JUDGE - 12
        Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 13 of 35



that an official is not medically trained will not shield that official from liability for

deliberate indifference. Snow, 681 F.3d at 986 (internal quotation marks omitted); see

also McGee v. Adams, 721 F.3d 474, 483 (7th Cir. 2013) (stating that non-medical

personnel may rely on medical opinions of health care professionals unless “they have a

reason to believe (or actual knowledge) that prison doctors or their assistants are

mistreating (or not treating) a prisoner”) (internal quotation marks omitted).

       The Eighth Amendment does not provide a right to a specific treatment, Forbes v.

Edgar, 112 F.3d 262, 267 (7th Cir. 1997), and differences in judgment between an inmate

and prison medical providers regarding appropriate medical diagnosis and treatment are

not enough to establish a deliberate indifference claim, Sanchez v. Vild, 891 F.2d 240,

242 (9th Cir. 1989); see also Lamb v. Norwood, 895 F.3d 756, 760 (10th Cir. 2018)

(“[P]rison officials do not act with deliberate indifference when they provide medical

treatment even if it is subpar or different from what the inmate wants.”). To state an

Eighth Amendment claim “involving choices between alternative courses of treatment,”

the plaintiff must plausibly allege “that the chosen course of treatment ‘was medically

unacceptable under the circumstances,’ and was chosen ‘in conscious disregard of an

excessive risk’ to the prisoner’s health.” Toguchi, 391 F.3d at 1058 (alteration omitted)

(quoting Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)).

       Stated another way, a plaintiff must plausibly allege that medical providers chose

one treatment over the plaintiff’s preferred treatment “even though they knew [plaintiff’s

preferred treatment] to be medically necessary based on [the plaintiff’s] records and



INITIAL REVIEW ORDER BY SCREENING JUDGE - 13
        Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 14 of 35



prevailing medical standards.” Norsworthy v. Beard, 87 F. Supp. 3d 1104, 1117 (N.D.

Cal. 2015). If medical personnel have been “consistently responsive to [the inmate’s]

medical needs,” and there has been no showing that the medical personnel had

“subjective knowledge and conscious disregard of a substantial risk of serious injury,”

there has been no Eighth Amendment violation. Toguchi, 391 F.3d at 1061.

             i.       Defendants Haggard and Corizon

       Plaintiff’s Complaint, liberally construed, appears to state a colorable Eighth

Amendment medical treatment claim against Defendant Haggard. Additionally, the

length of time Plaintiff went without the recommended MRI—along with Plaintiff’s

allegation that every time he saw a new provider, he had to start at the beginning of his

treatment all over again—raises a reasonable inference that the alleged lack of adequate

medical treatment resulted from a policy, custom, or practice of Corizon. Thus, Plaintiff

may proceed on his Eighth Amendment claims regarding his medical treatment for

AVM—including his wheelchair, catheter, medical mattress, and sanitation claims—

against Defendants Corizon and Haggard.

            ii.       Defendant Yordy

       Because Plaintiff has not alleged that Defendant Yordy personally participated in

any of the alleged Eighth Amendment violations, he has not stated a plausible damages

claim against Yordy. However, because Yordy, as the warden of the prison in which

Plaintiff is confined, appears to be directly responsible in the area in which Plaintiff seeks

relief, see Rounds, 166 F.3d at 1036, Plaintiff may proceed against Defendant Yordy on

his claims for injunctive relief.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 14
        Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 15 of 35



             iii.    Remaining Defendants

       Plaintiff has not stated a plausible Eighth Amendment claim against any other

Defendant. As for the IDOC and the Idaho Board of Correction, these state entities are

immune from suit in federal court absent a waiver of sovereign immunity. Hans v.

Louisiana, 134 U.S. 1, 16-18 (1890); Pennhurst State Sch. & Hosp. v. Halderman, 465

U.S. 89, 100 (1984). Section 1983 does not constitute such a waiver, and Idaho itself has

not waived its sovereign immunity for constitutional claims. Esquibel v. Idaho, No. 1:11-

cv-00606-BLW, 2012 WL 1410105, at *6 (D. Idaho Apr. 23, 2012) (unpublished).

Moreover, only a “person” may be sued pursuant to 42 U.S.C. § 1983, and a state is not

considered a “person” under that statute. Will v. Mich. Dep’t of State Police, 491 U.S. 58,

71 (1989).

       In addition to the allegations against Corizon and Haggard, Plaintiff’s Complaint

includes some specific allegations against Defendants Young, Sutherlin, Sweetzer, and

Tripper. However, Young only treated Plaintiff for a few months before he left the

prison, and Plaintiff’s allegations show, at most, that Young disagreed with another

provider’s recommended treatment plan for Plaintiff. This is not enough to state even a

negligence claim, let alone an Eighth Amendment claim. Plaintiff’s allegations against

Sutherlin involve only the letter to the parole commission, which will be discussed

below. Though Plaintiff states that he was supposed to be examined by Sutherlin and that

this did not occur, the Complaint does not suggest that this failure resulted from by any

action or inaction on the part of Sutherlin.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 15
         Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 16 of 35



        Plaintiff’s only allegations against Dr. Sweetzer show that Sweetzer agreed with

Plaintiff that additional imaging was necessary and that Sweetzer left the prison three

weeks later. Finally, though Plaintiff asserts that Tripper retaliated against him—by

threatening that Plaintiff was “done” because he had filed a lawsuit, allegations that will

be discussed below—the allegations regarding Tripper’s recommended medical treatment

show neither negligence nor deliberate indifference.

        With respect to the other named Defendants—Defendants Zmuda, Atencio, Field,

Wilson, McClusky, Siegert, Brown, and Hofer—the Complaint contains no specific

allegations that any of these individuals personally participated in Plaintiff’s medical

treatment or that they are subject to liability as supervisors.1 Plaintiff’s allegation that

Defendants have failed to train their subordinates (Compl. at 14) is nothing more than a

bare conclusion that is “not entitled to the assumption of truth.” Iqbal, 556 U.S. at 679.

        Finally, Plaintiff sues various unidentified Defendants under the Eighth

Amendment. Although the use of “Doe” to identify a defendant is not favored, flexibility

is allowed in some cases where the identity of the parties will not be known prior to filing

a complaint but can subsequently be determined through discovery. Gillespie v. Civiletti,

629 F.2d 637, 642 (9th Cir. 1980). If the true identity of any of the Doe Defendants

comes to light during discovery, Plaintiff may move to amend his Complaint to assert

claims against those Defendants.


1
  Plaintiff does allege that Defendant Brown’s medical notes, which described Plaintiff’s condition in
January 2016, were inaccurate. (Compl. at 4.) However, that allegation is insufficient to support a
reasonable inference that Brown was personally involved with Plaintiff’s later AVM treatment—the
subject of the instant Complaint.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 16
            Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 17 of 35



                iv.         Conclusion Re: Eighth Amendment Claims

          For the foregoing reasons, Plaintiff may proceed on his Eighth Amendment claims

against Defendants Haggard and Corizon, as well as Defendant Yordy for injunctive

relief.

          B.          Retaliation Claims

          Plaintiff alleges that Defendant Tripper told Plaintiff that because he had filed a

civil rights action, Plaintiff was “done.” (Id.) The Court construes this statement as a

threat to withhold further medical treatment to Plaintiff because Plaintiff filed a lawsuit.2

Such claims, alleging retaliation for protected activity, are analyzed under the First

Amendment.

          Prisoners’ First Amendment claims, like many other types of constitutional claims,

are subject to the standards set forth in Turner v. Safley, 482 U.S. 78 (1987). There, the

United States Supreme Court examined the free speech issue in the context of prison

officials prohibiting correspondence between inmates residing at different state

institutions. The Court held that “when a prison regulation impinges on inmates’

constitutional rights, the regulation is valid if it is reasonably related to legitimate

penological interests.” Id. at 89.

          The Turner Court identified four factors to consider when determining whether a

prison regulation is valid: (1) whether there is a “rational connection between the prison

regulation and the legitimate governmental interest put forward to justify it”; (2) whether



2
    There is nothing in the Complaint to plausibly suggest that Tripper followed through with this threat.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 17
        Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 18 of 35



“there are alternative means of exercising the right that remain open to prison inmates”;

(3) what “impact accommodation of the asserted constitutional right will have on guards

and other inmates, and on the allocation of prison resources generally”; and (4) whether

“ready alternatives” at a “de minimis cost” exist, which “may be evidence that the

regulation is not reasonable, but is an exaggerated response to prison concerns.” Id. at 89-

93.

       The Turner analysis appropriately allows prison officials substantial leeway in the

management of their prisons because “[s]ubjecting the day-to-day judgments of prison

officials to an inflexible strict scrutiny analysis would seriously hamper their ability to

anticipate security problems and to adopt innovative solutions to the intractable problems

of prison administration.” Id. at 89. Federal courts must apply the Turner test so as to

“accord great deference to prison officials’ assessments of their interests.” Michenfelder

v. Sumner, 860 F.2d 328, 331 (9th Cir. 1988).

       A First Amendment retaliation claim must allege the following: “(1) An assertion

that a state actor took some adverse action against an inmate (2) because of (3) that

prisoner’s protected conduct, ... that such action (4) chilled the inmate’s exercise of his

First Amendment rights, and (5) the action did not reasonably advance a legitimate

correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (footnote

omitted). Although a “chilling effect on First Amendment rights” is enough to state an

injury, Gomez v. Vernon, 255 F.3d 1118, 1127 (9th Cir. 2001), “bare allegations of




INITIAL REVIEW ORDER BY SCREENING JUDGE - 18
         Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 19 of 35



arbitrary retaliation” are insufficient to state a retaliation claim, Rizzo v. Dawson, 778

F.2d 527, 532 n.4 (9th Cir. 1985).

       The timing of an official’s action can constitute circumstantial evidence of

retaliation, but there generally must be something more than simply timing to support an

inference of retaliatory intent. See Pratt v. Rowland, 65 F.3d 802, 808 (9th Cir. 1995).

Retaliation is not established simply by showing adverse activity by the defendant after

protected speech; the plaintiff must show a nexus between the two. See Huskey v. City of

San Jose, 204 F.3d 893, 899 (9th Cir. 2000) (stating that a retaliation claim cannot rest on

“the logical fallacy of post hoc, ergo propter hoc, literally, ‘after this, therefore because

of this’”).

       Not every retaliatory act taken by an official can be considered an adverse action

that chills the exercise of protected speech. The proper inquiry in determining whether a

plaintiff has stated a viable retaliation claim “asks whether an official’s acts would chill

or silence a person of ordinary firmness from future First Amendment activities.”

Mendocino Envt’l Ctr. v. Mendocino Cnty., 192 F.3d 1283, 1300 (9th Cir. 1999) (internal

quotation marks omitted). If it would not, then “the retaliatory act is simply de minimis

and therefore outside the ambit of constitutional protection.” Davis v. Goord, 320 F.3d

346, 353 (2d Cir. 2003) (internal quotation marks omitted). See also Morris v. Powell,

449 F.3d 682, 686 (5th Cir. 2006) (“The [de minimis] standard achieves the proper

balance between the need to recognize valid retaliation claims and the danger of federal




INITIAL REVIEW ORDER BY SCREENING JUDGE - 19
        Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 20 of 35



courts embroiling themselves in every disciplinary act that occurs in state penal

institutions.”) (internal quotation marks and alteration omitted).

       Plaintiff’s allegations regarding Tripper’s statement, if true, shows (1) that Tripper

knew Plaintiff had engaged in protected conduct and (2) that the protected conduct was

the motivation behind Tripper’s threat to withhold medical treatment. Further, such a

threat would chill a person of ordinary firmness from engaging in protected activity and,

therefore, constitutes an adverse action. Therefore, Plaintiff has plausibly alleged a

retaliation claim against Defendant Tripper. Though Plaintiff also claims that “all

Defendants” engaged in retaliation (Compl. at 14), he provides no specific allegations

supporting a reasonable inference that any other Defendant knew that Plaintiff filed a

civil rights suit, was motivated by that knowledge, and engaged in an adverse action not

reasonably related to a legitimate penological goal.

       C.     Due Process Claims

       Although Plaintiff does not specifically assert a Fourteenth Amendment claim, his

allegations that he was improperly denied medical parole may implicate the Due Process

Clause of that amendment. Plaintiff appears to claim that Dr. Sutherlin’s inaccurate letter

led to the denial of medical parole, resulting in a constitutional violation.

       The Due Process Clause prohibits state action that deprives a person of life,

liberty, or property without due process of law, but a person cannot obtain relief on a due

process claim unless he demonstrates that he was deprived of one of these protected

interests. Kentucky Dep’t of Corr. v. Thompson, 490 U.S. 454, 459-60 (1989). As to

release on parole, the United States Supreme Court has held that there is “no

INITIAL REVIEW ORDER BY SCREENING JUDGE - 20
           Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 21 of 35



constitutional or inherent right of a convicted person to be conditionally released before

the expiration of a valid sentence,” and states have no duty to establish a parole system.”

Greenholtz v. Inmates of Nebraska Penal & Corr. Complex, 442 U.S. 1, 7 (1979).

Therefore, an inmate may challenge a decision to deny parole as violative of procedural

due process only when there is a state-created liberty interest in parole. Swarthout v.

Cooke, 562 U.S. 216, 220 (2011) (per curiam). If a state statute governing parole

“contains mandatory language and imposes substantive limitations on the discretion of

those making the parole decision,” then an inmate has a state-created liberty interest in

parole and may bring a procedural due process challenge to a parole decision. Moor v.

Palmer, 603 F.3d 658, 661 (9th Cir. 2010).

          Medical parole in Idaho is governed by Idaho Code § 20-223(8), which provides

that the parole commission “may parole an inmate for medical reasons. A prisoner may

be considered for medical parole only when the prisoner is permanently incapacitated or

terminally ill and when the commission reasonably believes the prisoner no longer poses

a threat to the safety of society.” Because the statute states that the commission “may”

parole an inmate for medical reasons, and does not limit the commission’s discretion in

any way, Plaintiff does not have a liberty interest in medical parole. See Moor, 603 F.3d

at 661.

          Some courts previously have held that a prisoner possesses a liberty interest in

having the parole commission rely only on accurate information in the prisoner’s file.

See Paine v. Baker, 595 F.2d 197, 201–02 (4th Cir. 1979). According to the Fourth



INITIAL REVIEW ORDER BY SCREENING JUDGE - 21
        Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 22 of 35



Circuit’s decision in Paine, an inmate was entitled to relief if he could show that: (1) the

information in question was actually false; (2) the erroneous information was in his

central file; and (3) the erroneous information was likely to be relied upon “to a

constitutionally significant degree.” Id.

       However, the Supreme Court’s decision in Greenholtz and its later opinion in

Swarthout—both of which held that there is no federal due process right to parole—

undermine the Paine analysis. See Johnson v. Rodriguez, 110 F.3d 299, 309 (5th Cir.

1997) (internal quotation marks omitted) (“[L]anguage in Paine indicating a due process

right to be fairly considered for parole ha[s] been invalidated by the Supreme Court’s

subsequent decision in Greenholtz ....”); Fox v. Craven, No. CV05-494-S-LMB, 2007

WL 2782071, at *10 (D. Idaho Sept. 21, 2007) (unpublished) (“While Paine v.

Baker, 595 F.2d 197 (4th Cir. 1979), was formerly a widely-accepted standard for

determining whether expungement claims rose to the level of a constitutional violation,

more recently courts have concluded that Paine has been effectively overruled or

modified by United States Supreme Court precedent.”), aff’d in part, appeal dismissed in

part, 320 F. App’x 675 (9th Cir. 2009). In particular, Swarthout’s strong language and

holding—that the only parole-related liberty interests protected by the Due Process

Clause are those created by the States themselves—lead the Court to conclude that Paine

is no longer good law. See 562 U.S. at 222 (“[T]he responsibility for assuring that the

constitutionally adequate procedures governing California’s parole system are properly

applied rests with California courts, and is no part of the Ninth Circuit's business.”); see



INITIAL REVIEW ORDER BY SCREENING JUDGE - 22
        Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 23 of 35



also Stanley v. St. Paul, 773 F. Supp. 2d 926, 929 (D. Idaho 2011) (dismissing claim that

parole hearing officer made false accusations against plaintiff and holding that, after

Greenholtz and Swarthout, “a due process interest in parole-related issues can be found

only where a state-created liberty interest exists .... No such interest exists in Idaho.”).

       Therefore, Plaintiff has not stated a plausible due process claim based on the

denial of his medical parole, even if the denial was based on false information regarding

his medical condition.

       D.     Access-to-Courts and Legal Mail Claims

       Plaintiff also appears to assert claims that unidentified Defendants have deprived

him of his right to access the courts and have opened his legal mail outside his presence.

(Compl. at 7-8.)

       Prisoners have a right to access the courts under the First and Fourteenth

Amendments. See Bounds v. Smith, 430 U.S. 817, 821 (1977). However, because the

right of access to the courts is not an “abstract, freestanding right to a law library or legal

assistance, an inmate cannot establish relevant actual injury simply by establishing that

his prison’s law library or legal assistance program is subpar in some theoretical sense.”

Lewis v. Casey, 518 U.S. 343, 351 (1996).

       To state a viable access-to-courts claim, a plaintiff must plausibly allege that he

suffered an actual injury as a result of the defendant’s actions. Id. at 349. Actual injury

may be manifest if the alleged denial of access “hindered [the plaintiff’s] efforts to pursue

a legal claim,” such as having his complaint dismissed “for failure to satisfy some

technical requirement,” or if he “suffered arguably actionable harm that he wished to

INITIAL REVIEW ORDER BY SCREENING JUDGE - 23
        Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 24 of 35



bring before the courts, but was so stymied by [the defendants’ actions] that he was

unable even to file a complaint.” Id. at 351. The Constitution does not require that

inmates “be able to conduct generalized research,” nor does it “guarantee inmates the

wherewithal to transform themselves into litigating engines.” Id. at 355, 360. Rather, the

right of access to the courts requires only that inmates “be able to present their grievances

to the courts—a more limited capability that can be produced by a much more limited

degree of legal assistance.” Id. at 360 (emphasis added). Further, as with all § 1983

claims, a plaintiff cannot state an access to courts claim by alleging that a negligent act

by a government official caused the actual injury of which the plaintiff complains. Krug

v. Lewis, 852 F.2d 571 (9th Cir. 1988) (unpublished) (“While prisoners have a due

process right of access to the courts, the negligent act of a public official does not violate

that right.”) (citing Daniels, 474 U.S. at 333).

       The right of access to the courts is limited and applies only to direct appeals from

convictions for which the inmates are incarcerated, habeas petitions, and civil rights

actions regarding prison conditions. Lewis, 518 U.S. at 354-55; Silva v. Di Vittorio, 658

F.3d 1090, 1103 (9th Cir. 2011) (“[P]risoners have a right under the First and Fourteenth

Amendments to litigate claims challenging their sentences or the conditions of their

confinement to conclusion without active interference by prison officials.”) (emphasis

omitted), abrogated on other grounds by Coleman v. Tollefson, 135 S. Ct. 1759 (2015).

Thus, “[i]mpairment of any other litigating capacity is simply one of the incidental (and




INITIAL REVIEW ORDER BY SCREENING JUDGE - 24
        Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 25 of 35



perfectly constitutional) consequences of conviction and incarceration.” Lewis, 518 U.S.

at 355 (emphasis omitted).

       Claims of denial of access to the courts may arise from the frustration or hindrance

of “a litigating opportunity yet to be gained” (forward-looking access claim) or from the

loss of a suit that now cannot be tried (backward-looking claim). Christopher v. Harbury,

536 U.S. 403, 413-15 (2002). To state an access to courts claim that a prisoner suffered

the loss of a suit that now cannot be brought, the prisoner must allege specific facts

supporting three elements: (1) official acts that frustrated the inmate’s litigation activities;

(2) loss of a “nonfrivolous” or “arguable” underlying claim that must be set forth in the

federal complaint, including the level of detail necessary “as if it were being

independently pursued”; and (3) specific allegations showing that the remedy sought in

the access to courts claim is not otherwise available in another suit that could be brought.

Id. at 415-17. “There is, after all, no point in spending time and money to establish the

facts constituting denial of access when a plaintiff would end up just as well off after

litigating a simpler case without the denial-of-access element.” Id. at 415.

       A prisoner asserting an access to courts claim must also allege facts showing that

the alleged violation of his rights was proximately caused by a state actor. Phillips v.

Hust, 477 F.3d 1070, 1077 (9th Cir. 2007), vacated on other grounds, Hust v. Phillips,

550 U.S. 1150 (2009); see also Crumpton, 947 F.2d at 1420. The proximate cause

analysis focuses on whether it was foreseeable that the state actor’s conduct would result

in a deprivation of the prisoner’s right of access to the courts. Phillips, 477 F. 3d at 1077



INITIAL REVIEW ORDER BY SCREENING JUDGE - 25
        Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 26 of 35



(citing Tahoe-Sierra Pres. Council, Inc. v. Tahoe Regional Planning Agency, 216 F.3d

764, 784-85 (9th Cir. 2000)).

       Inmates also enjoy a First Amendment right to send and receive mail. Thornburgh

v. Abbott, 490 U.S. 401, 407 (1989). However, a prison or jail may adopt regulations or

practices that impinge on a prisoner’s First Amendment rights if those regulations are

“reasonably related to legitimate penological interests.” Turner, 482 U.S. at 89. Different

standards apply to restrictions on inmate mail, depending on whether the mail is

considered legal mail or non-legal mail. Mail from the courts, as contrasted to mail from

a prisoner’s lawyer, is not legal mail. See Keenan v. Hall, 83 F.3d 1083, 1094 (9th Cir.

1996), as amended, 135 F.3d 1318 (9th Cir. 1998).

       Because “freedom from censorship is not equivalent to freedom from inspection or

perusal,” prison officials have the right to open and to inspect legal mail from attorneys to

inmates or from inmates to attorneys. Wolff v. McDonnell, 418 U.S. 539, 576 (1974).

However, prison officials may not read an inmate’s legal mail. Nordstrom v. Ryan, 856

F.3d 1265, 1272 (9th Cir. 2017) (Nordstrom II); Nordstrom v. Ryan, 762 F.3d 903, 910-

11 (9th Cir. 2014) (Nordstrom I). “[E]ven a single instance of improper reading of a

prisoner’s [legal] mail can give rise to a constitutional violation.” Mangiaracina v.

Penzone, 849 F.3d 1191, 1197 (9th Cir. 2017) (Sixth Amendment context); see also

Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1212 (9th Cir. 2017) (“[A] plaintiff need not

allege a longstanding practice of violating his First Amendment rights in order to state a

claim for relief on a direct liability theory.”).



INITIAL REVIEW ORDER BY SCREENING JUDGE - 26
        Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 27 of 35



       Further, “prisoners have a protected First Amendment interest in having properly

marked legal mail opened [and inspected] only in their presence.” Hayes, 849 F.3d at

1211. However, the negligent opening of a prisoner’s legal mail outside the inmate’s

presence does not rise to the level of a constitutional violation and, therefore, does not

violate § 1983. Id. at 1218 (“An allegation that prison officials opened a prisoner’s legal

mail, without an allegation that the mail was deliberately and not negligently opened, is

not sufficient to state a cause of action under § 1983.”) (Bybee, J., concurring); id. at

1212 (“Hayes has alleged a plausible claim that his protected mail was arbitrarily or

capriciously opened outside his presence on two separate occasions.”) (emphasis added).

Moreover, to state a colorable First Amendment claim that legal mail was opened outside

the presence of an inmate, the plaintiff must allege that the mail was from an attorney and

that the mail “was properly marked as ‘legal mail.’” Hayes, 849 F.3d at 1211.

       Plaintiff has not stated a plausible access-to-courts claim because he has not

plausibly asserted an actual injury to his right of access. He was able to file the instant

lawsuit, and the delay in doing so has not caused him to lose any claim. Plaintiff will not

be allowed to proceed on some of his claims, but that is not because he filed his

Complaint too late or because of some other technical deficiency caused by any

Defendant’s action—it is because those claims are not plausible.

       Plaintiff has also failed to state a plausible legal mail claim. The Complaint alleges

only that Plaintiff’s legal mail was opened. He does not describe the mail as mail from an

attorney, nor does he plausibly allege that any particular Defendant opened his mail or



INITIAL REVIEW ORDER BY SCREENING JUDGE - 27
        Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 28 of 35



acted with a sufficiently culpable state of mind. Thus, Plaintiff may not proceed on his

access-to-courts or legal mail claims.

5.     Conspiracy Claims

       Plaintiff asserts that the Defendant conspired together to deprive him of his

constitutional rights. The elements of such a claim are as follows: “(1) the existence of an

express or implied agreement among the [defendants] to deprive him of his constitutional

rights; and (2) an actual deprivation of those rights resulting from that agreement.” Ting

v. U.S., 927 F.2d 1504, 1512 (9th Cir. 1991) (Bivens action relying on § 1983 case,

Dooley v. Reiss, 736 F.2d 1392, 1394-95 (9th Cir. 1984)).

       Plaintiff may not proceed on his conspiracy claims. The claims are based only on

the allegations that Defendants, collectively, did not provide Plaintiff with adequate

medical treatment. However, “parallel conduct does not suggest conspiracy, and a

conclusory allegation of agreement at some unidentified point does not supply facts

adequate to show illegality.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556-57 (2007)

(case involving conspiracy claim under § 1 of the Sherman Act). Thus, the Complaint

does not state a plausible conspiracy claim.

6.     ADA Claims

       Plaintiff also asserts claims under the Americans with Disabilities Act (“ADA”),

42 U.S.C. § 12101 et seq, which prohibits discrimination on the basis of disability.

       Title II of the ADA applies to an “individual with a disability who, with or without

reasonable modifications to rules, policies, or practices ... meets the essential eligibility

requirements for the receipt of services or the participation in programs or activities

INITIAL REVIEW ORDER BY SCREENING JUDGE - 28
        Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 29 of 35



provided by a public entity.” 42 U.S.C. § 12131(2). Title II extends to prison inmates

who are deprived of the benefits of participation in prison programs, services, or

activities because of a disability. See Pa. Dep’t of Corr. v. Yeskey, 524 U.S. 206, 211

(1998). In contrast to a § 1983 claim, by statutory definition a Title II ADA claim must

be brought against the state or the state entity. See U.S. v. Georgia, 546 U.S. 151 (2006)

(Title II of the ADA validly abrogates Eleventh Amendment immunity for states for

conduct that actually violates the Fourteenth Amendment).

       To state an ADA claim, a plaintiff must plausibly allege (1) that he has a

disability; (2) that he is otherwise qualified to participate in or receive a public entity’s

services, programs, or activities; (3) that he was denied the benefits of those services,

programs, or activities, or was otherwise discriminated against by the public entity; and

(4) that such exclusion, denial of benefits, or discrimination was by reason of his

disability. See Weinreich v. Los Angeles Cnty. Metro. Transp. Auth., 114 F.3d 976, 978

(9th Cir. 1997).

       Plaintiff has not alleged any facts to support an ADA claim. Plaintiff asserts he is

disabled, but points to no action on the part of any Defendant that constitutes

discrimination on account of that disability. Rather, he simply alleges that he has been

subject to substandard medical treatment. But the ADA is not a remedy for inadequate

medical treatment. See Simmons v. Navajo County, Ariz., 609 F.3d 1011, 1022 (9th Cir.

2010) (citing Bryant v. Madigan, 84 F.3d 246, 249 (7th Cir. 1996) (“The ADA does not




INITIAL REVIEW ORDER BY SCREENING JUDGE - 29
        Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 30 of 35



create a remedy for medical malpractice.”)). Therefore, Plaintiff’s ADA claims will be

dismissed as implausible.

7.     State Law Claims of Negligence or Medical Malpractice

       Plaintiff also asserts Idaho state law claims of negligence or medical malpractice.

Title 28 U.S.C. § 1367 provides that a district court may exercise supplemental

jurisdiction over state claims when they are “so related” to the federal claims “that they

form part of the same case or controversy under Article III of the United States

Constitution.” In other words, the supplemental jurisdiction power extends to all state and

federal claims which one would ordinarily expect to be tried in one judicial proceeding.

United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966). Because the allegations

here all involve a “common nucleus of operative fact,” id., the Court will exercise its

supplemental jurisdiction over Plaintiff’s state law claims.

       “In a negligence action the plaintiff must establish the following elements: ‘(1) a

duty, recognized by law, requiring the defendant to conform to a certain standard of

conduct; (2) a breach of duty; (3) a causal connection between the defendant’s conduct

and the resulting injuries; and (4) actual loss or damage.’” Jones v. Starnes, 245 P.3d

1009, 1012 (Idaho 2011) (quoting Hansen v. City of Pocatello, 184 P.3d 206, 208 (Idaho

2008)). To succeed on a medical malpractice claim, a plaintiff must “affirmatively prove

by direct expert testimony and by a preponderance of all the competent evidence” that the

defendant medical provider “negligently failed to meet the applicable standard of health

care practice of the community in which such care allegedly was or should have been

provided.” Idaho Code § 6-1012. Additionally, a plaintiff asserting a medical malpractice

INITIAL REVIEW ORDER BY SCREENING JUDGE - 30
         Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 31 of 35



claim against a physician also must first submit the claim to a prelitigation screening

panel in accordance with Idaho Code § 6-1001.

        Plaintiff has stated plausible state law claims of negligence or medical malpractice

against Defendants Corizon and Haggard, as well as Defendant Yordy (for injunctive

relief only3), for the same reasons set forth above with respect to Plaintiff’s Eighth

Amendment claims. Though negligence is a lower standard than that required under the

Eighth Amendment, there is simply nothing in the Complaint to suggest that any other

Defendant breached a duty of care with respect to Plaintiff’s medical treatment.

                                          CONCLUSION

        Plaintiff may proceed as outlined above. This Order does not guarantee that any of

Plaintiff’s claims will be successful; it merely finds that one or more is colorable,

meaning that the claims will not be summarily dismissed at this stage. This Order is not

intended to be a final or a comprehensive analysis of Plaintiff’s claims, but it is only a

determination that one or more of Plaintiff’s claims is plausible and should proceed to the

next stage of litigation.

                                              ORDER

        IT IS ORDERED:

        1.      Plaintiff may proceed on the following claims: (1) Eighth Amendment and

                related state law claims against Defendants Corizon and Haggard (for all


3
  Because there are no allegations in the Complaint to plausibly suggest that Defendant Yordy acted with
(1) malice or criminal intent, (2) reckless, willful, and wanton conduct, or (3) gross negligence, he is
immune from Plaintiff’s damages claims pursuant to the Idaho Tort Claims Act. See Idaho Code §§ 6-903
through 6-904C.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 31
         Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 32 of 35



                types of requested relief) and against Defendant Yordy (for injunctive relief

                only); and (2) a retaliation claim against Defendant Tripper. All other

                claims against all other Defendants are DISMISSED, and all other

                Defendants are TERMINATED as parties to this action. If Plaintiff later

                discovers facts sufficient to support a claim that has been dismissed,

                Plaintiff may move to amend the complaint to assert such claims.4

        2.      Defendants Corizon, Haggard, Tripper, and Yordy will be allowed to waive

                service of summons by executing, or having their counsel execute, the

                Waiver of Service of Summons as provided by Fed. R. Civ. P. 4(d) and

                returning it to the Court within 30 days. If Defendants choose to return the

                Waiver of Service of Summons, the answer or pre-answer motion will be

                due in accordance with Rule 12(a)(1)(A)(ii). Accordingly, the Clerk of

                Court will forward a copy of the Complaint (Dkt. 2), a copy of this Order,

                and a Waiver of Service of Summons to the following counsel:




4
 Any amended complaint must contain all of Plaintiff’s allegations in a single pleading and cannot rely
upon or incorporate by reference prior pleadings. Dist. Idaho Loc. Civ. R. 15.1 (“Any amendment to a
pleading, whether filed as a matter of course or upon a motion to amend, must reproduce the entire
pleading as amended. The proposed amended pleading must be submitted at the time of filing a motion to
amend.”); see also Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997) (“[An] amended
complaint supersedes the original, the latter being treated thereafter as non-existent.”), overruled in part
on other grounds by Lacey v. Maricopa County, 693 F.3d 896, (9th Cir. 2012) (en banc); Hal Roach
Studios, Inc. v. Richard Feiner and Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1990) (holding that the
district court erred by entering judgment against a party named in the initial complaint, but not in the
amended complaint).

INITIAL REVIEW ORDER BY SCREENING JUDGE - 32
      Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 33 of 35



          a.     Mark Kubinski, Deputy Attorney General for the State of Idaho,

                 Idaho Department of Corrections, 1299 North Orchard, Ste. 110,

                 Boise, Idaho 83706, on behalf of Defendant Yordy.

          b.     Kevin West and Dylan Eaton, Parsons Behle & Latimer, 800 W.

                 Main Street, Suite 1300, Boise, Idaho, 83702, on behalf of

                 Defendants Corizon, Haggard, and Tripper.

     3.   Should any entity determine that the individuals for whom counsel

          for the entity was served with a waiver are not, in fact, its employees

          or former employees, or that its attorney will not be appearing for

          the entity or for particular former employees, it should file a notice

          within the CM/ECF system, with a copy mailed to Plaintiff,

          indicating which individuals for whom service will not be waived.

     4.   If Plaintiff receives a notice from Defendants indicating that service

          will not be waived for an entity or certain individuals, Plaintiff will

          have an additional 90 days from the date of such notice to file a

          notice of physical service addresses of the remaining Defendants, or

          claims against them will be dismissed without prejudice without

          further notice.

     5.   The parties must follow the deadlines and guidelines in the Standard

          Disclosure and Discovery Order for Pro Se Prisoner Civil Rights

          Cases, issued with this Order.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 33
      Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 34 of 35



     6.   Dispositive motions must be filed no later than 300 days after entry

          of this Order.

     7.   Each party must ensure that all documents filed with the Court are

          simultaneously served upon the opposing party (through counsel if

          the party has counsel) by first-class mail or via the CM/ECF system,

          pursuant to Federal Rule of Civil Procedure 5. Each party must sign

          and attach a proper mailing certificate to each document filed with

          the court, showing the manner of service, date of service, address of

          service, and name of person upon whom service was made.

     8.   The Court will not consider ex parte requests unless a motion may

          be heard ex parte according to the rules and the motion is clearly

          identified as requesting an ex parte order, pursuant to Local Rule of

          Civil Practice before the United States District Court for the District

          of Idaho 7.2. (“Ex parte” means that a party has provided a

          document to the court, but that the party did not provide a copy of

          the document to the other party to the litigation.)

     9.   All Court filings requesting relief or requesting that the Court make

          a ruling or take an action of any kind must be in the form of a

          pleading or motion, with an appropriate caption designating the

          name of the pleading or motion, served on all parties to the

          litigation, pursuant to Federal Rule of Civil Procedure 7, 10 and 11,



INITIAL REVIEW ORDER BY SCREENING JUDGE - 34
      Case 1:18-cv-00529-DCN Document 7 Filed 02/11/19 Page 35 of 35



           and Local Rules of Civil Practice before the United States District

           Court for the District of Idaho 5.1 and 7.1. The Court will not

           consider requests made in the form of letters.

     10.   No party may have more than three pending motions before the

           Court at one time, and no party may file a motion on a particular

           subject matter if that party has another motion on the same subject

           matter currently pending before the Court. Motions submitted in

           violation of this Order may be stricken, summarily denied, or

           returned to the moving party unfiled.

     11.   Plaintiff must notify the Court immediately if Plaintiff’s address

           changes. Failure to do so may be cause for dismissal of this case

           without further notice.

     12.   Pursuant to General Order 324, this action is hereby returned to the

           Clerk of Court for random civil case assignment to a presiding

           judge, on the proportionate basis previously determined by the

           District Judges, having given due consideration to the existing

           caseload.


                                              DATED: February 11, 2019


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge



INITIAL REVIEW ORDER BY SCREENING JUDGE - 35
